Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-703

IN RE NATHAN V. HOFFMAN
                                                            2021 DDN 65
An Administratively Suspended Member
of the Bar of the District of Columbia Court of Appeals

Bar Registration No. 420588


BEFORE: Thompson* and Easterly, Associate Judges, and Ferren, Senior Judge.

                                  ORDER
                            (FILED— January 27, 2022)

       On consideration of the certified order from the state of California suspending
respondent from the practice of law in that jurisdiction for a period of four years,
stayed in favor of a three-year suspension with reinstatement contingent on
satisfying the conditions imposed and establishing fitness; this court’s October 29,
2021, order suspending respondent pending resolution of this matter and directing
him to show cause why reciprocal discipline should not be imposed; the statement
of Disciplinary Counsel wherein he requests this court impose reciprocal discipline
with an additional condition that reinstatement also be conditioned on respondent
first being reinstated by the state of California; and it appearing that respondent has
not filed any responses or his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Nathan V. Hoffman is hereby suspended from the practice of
law in this jurisdiction for a period of four years, stayed in favor of a three-year
suspension with reinstatement contingent on his reinstatement to practice law by the
state of California and a showing of fitness. See In re Fuller, 930 A.2d 194, 198
(D.C. 2007) and In re Willingham, 900 A.2d 165 (D.C. 2006) (rebuttable
presumption of identical reciprocal discipline applies to all cases in which the
respondent does not participate, including those involving disbarment). It is
No. 21-BG-703


      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).



                                       PER CURIAM



        *Judge Thompson’s term expired on September 4, 2021; however, she will continue to
serve as an Associate Judge until her successor is confirmed. See D.C. Code § 11-1502 (2012
Repl.). She was qualified and appointed on October 4, 2021, to perform judicial duties as a Senior
Judge and will begin her service as a Senior Judge on a date to be determined after her successor
is appointed and qualifies.




                                                2